Citation Nr: 1444187	
Decision Date: 10/03/14    Archive Date: 10/10/14

DOCKET NO.  13-22 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for sciatica, claimed as leg/ankle pain, to include as secondary to a low back disorder.

3.  Entitlement to service connection for a right little finger (pinky) disorder.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The Veteran served on active duty from December 1958 to November 1960.

This appeal to the Board of Veterans' Appeals (Board) is from a July 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran requested a hearing, but withdrew his request in August 2013.  The matter was remanded in February 2014 for additional development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of service connection for sciatica is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  Residuals of a right fifth finger fracture are related to the Veteran's military service.

2.  The most probative evidence of record indicates the Veteran's current low back disorder is not related to his military service.


CONCLUSIONS OF LAW

1.  Residuals of a right fifth finger fracture were incurred in active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).

2.  A low back disorder was not incurred in or aggravated by service, nor may lumbar arthritis presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Residuals of a right fifth finger fracture 

Service connection may be granted for any current disability that is the result of a disease contracted or an injury sustained while on active duty service.  38 U.S.C.A. § 1131 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303(a) (2013).  Service connection may also be granted for a disease diagnosed after discharge, where all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).

The elements of a valid claim for direct service connection are as follows: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Certain diseases, including arthritis, are considered chronic and, therefore, will be presumed to have been incurred in service if manifested to a compensable degree within one year following separation from service.  This presumption, however, is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2013).

Under 38 C.F.R. § 3.303(b), there is an alternative method of establishing the second and third Shedden/Caluza element, which is through a demonstration of continuity of symptomatology.  This method may be used only for the chronic disabilities noted in 38 C.F.R. § 3.309.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As noted, arthritis is one of the disabilities listed in 38 C.F.R. § 3.309. 

Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997).

In Walker, the Federal Circuit overruled Savage and limited the applicability of the theory of continuity of symptomatology in service connection claims to those disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); see also 38 C.F.R. § 3.309(a).  Because arthritis is recognized as "chronic" in 38 C.F.R. § 3.309(a), the theory of continuity of symptomatology remains valid in adjudicating that aspect of the Veteran's claim.

Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a competent source.  Second, the Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  Third, the Board must weigh the probative value of the proffered evidence in light of the entirety of the record.

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A veteran is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See also 38 C.F.R. § 3.102.  When a veteran seeks benefits and the evidence is in relative equipoise, the veteran prevails.  See Gilbert, 1 Vet. App. at 49.  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Here, the Veteran has been diagnosed as having status post right finger fracture with decreased mobility and osteoarthritis.  Therefore, he is shown to have a current disability.  

The service treatment records reveal no complaint or findings pertaining to his right little finger.  However, the Veteran has provided statements regarding an in service injury involving another football player stepping on his fingers in October 1959, and that the following month a trainer taped his fingers.  He is competent to make this statement, even though there is no documented treatment for a right pinky injury in service.  The Board also finds his statements to be credible in this regard.  

A May 2013 VA examiner concluded that the Veteran's current right little finger disorder was not related to service because there was no documentation of an orthopedic injury during service.  However, as noted above, the Board finds that Veteran's statements about the injury to his finger in service to be credible.  In addition, he has stated that the injury caused a deformity of his finger, with a resulting permanent deformity.  The Veteran is competent as to his observations of a deformity of his right little finger starting in-service and continuing since service, and again, the Board finds his statements to be credible.  Resolving doubt in his favor of the Veteran, service connection for status post right finger fracture with decreased mobility and osteoarthritis is warranted.  


Low back disorder

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants with their claims for VA benefits upon receipt of a complete or substantially complete application.  The VCAA was codified by statutes at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002), and the implementing VA regulations were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (including as amended effective May 30, 2008, 73 Fed. Reg. 23353 (Apr. 30, 2008)).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Complete notice for the service connection claim was provided via letters in April, June, and August 2011, so all prior to the adjudication of the claim.  The Board also finds that VA has made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2002).  Evidence of record includes service treatment records (STRs), VA and private medical records, and VA examinations and opinions.  The VA examinations are adequate for rating purpose.  See Barr v. Nicholson, 21. Vet. App. 303 (2007); see Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).   Accordingly, the Board will address the merits of the claim.

The record contains evidence dated May 2011 that shows the Veteran has current diagnoses of degenerative disc disease, degenerative joint disease, disc herniation, and spinal stenosis of the lumbar spine.  See the May 2011 VBMS Medical Treatment Record - Non-Government Facility document, pages 136 and 137.

The Veteran contends his low back disorder is due to the effects of playing football and baseball in service.  He reported on his February 2013 VA examination that through sports he had repeated contact that caused stiffness and low back pain.  See VBMS February 5, 2013 VA Examination document, page 10.



In support of his claim, the Veteran's wife submitted a statement in which she reported they had been married for more than 45 years and that he had problems with his back when they married.  See the VBMS buddy statement document dated February 2012.

The May 2013 VA examiner offered a negative opinion; however, since she did not consider the Veteran's statements and his contentions, the opinion was found inadequate.  Dalton v. Nicholson, 21 Vet. App. 23, 39 (2007) (holding that a VA opinion was inadequate where the examiner did not comment on the Veteran's report of in-service injury and relied on lack of evidence in service medical records to provide a negative opinion).

In March 2014, a supplemental opinion was offered by a different physician that also opined the Veteran's back problems were less likely than not related to his military experiences.  He pointed out that on the separation examination both the Veteran and the examiner noted normal joints without evidence of back injury or pain.  He found this to be clear evidence that an injury had not occurred during service.  The fact that the Veteran played "contact sports" and sustained "hard hits" is not evidence to support a back injury or the development of degenerative back arthritis or other degenerative conditions later in life.  He noted that hundreds of thousands of people in the United States play high school and college football, rugby, hockey, and other collision sports and the vast majority do not develop arthritis due to a specific or cumulative trauma.  It is doubtful that the Veteran sustained the same kind of collision impact forces that is typical of the NFL, for example, and it would be more likely that the impact or collisions he sustained in the military would be more in line with a high school athlete.  There is no evidence to support this kind of activity causes delayed degenerative injury or arthritis years later.  Thus, it is more likely than not based on the available evidence that the back conditions are not service related.  See May 2014 VBMS C & P exam document.

The Board finds the March 2014 VA opinion to hold probative value due to the physician's review of the file, consideration of the Veteran's contentions and reported history, and its consistency with the evidence.  In this regard, the Veteran's service treatment records are silent for any complaints, findings, or diagnosis of a low back disorder.  His separation examination revealed no abnormal findings associated with the spine.  The medical history report, which was completed by the Veteran, is also silent for any indication of a low back problem.  See February 2014 VMBS STR - Medical document, pages 12, 13, and 14.  The VA examiner also noted some of the Veteran's treatment records from Kaiser dated in May 2006 documenting a complaint of lower back pain of either one or nine years' duration with an insidious onset.  Further, a treatment record dated in April 2007 shows that the Veteran reported having only a 15 year history of low back pain.  See the VBMS November 2011 Medical Treatment Record - Non-Government Facility, page 5 containing an initial health status acupuncture form.  Thus, indicating the onset was many years post service.  

A November 2012 letter from P.Y. M.D. indicates the Veteran sought a letter stating whether his playing baseball and football in the United States Army contributed to his current lumbar problem.  The physician opined that playing two sports "may have been" the contributing factor and that the degenerative condition causes changes to the spine and lower back over a period of time.  See November 2012 VBMS Third Party Correspondence document.  This statement, however, is not sufficient to show a relationship between service and his current low back disorders since it is inconclusive.  See 38 C.F.R. § 3.102 (providing that in order for the benefit-of-the-doubt rule to apply, there must be some "positive" evidence supporting the claim such that the doubt is "within the range of probability as distinguished from pure speculation or remote possibility"; Obert v. Brown, 5 Vet. App. 30, 33 (1993) (holding that medical evidence that is speculative, general or inconclusive in nature cannot support a claim); see also Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996) (holding that a "generic statement about the possibility of a link" to service is "too general and inconclusive" to be probative (emphasis in original)).

The Board does not question the Veteran's participation in contact sports while in service, as this is evidenced in service treatment records and articles the Veteran submitted.  See VBMS November 7, 2012 Correspondence documents and STR - Medical document, page 26.  However,  the VA physician provided a reasoned medical opinion that contact sports do not necessarily result in arthritis and other degenerative problems later in life and that the Veteran likely did not have the level of physical contact in service that would lead to his current back disorders.  Although the Veteran contends that his current low back disorder is related to his participation in contact sports, as a layperson, with no demonstrated expertise concerning the etiology of spinal disorders, his opinion is afforded significantly less probative weight than that of the March 2014 VA examiner.  See e.g. Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

There is no evidence showing that the Veteran's lumbar arthritis manifested to a compensable degree within the first post-service year so as to warrant the grant of service connection on a presumptive basis under 38 C.F.R. §§ 3.307, 3.309.  The medical records identified by the Veteran only date back to 2005, which is 45 years post-service.

As for continuity of symptoms, only lay statements made in connection with the claim indicate that the Veteran had back problems since service.  A chronic low back disorder was not diagnosed during service, and the lack of abnormal physical findings at the separation examination weighs against the presence of a chronic back disorder when he separated from service.  And, as noted above, during private treatment the Veteran reported a history of low back symptoms with an onset many years after service.  Therefore, while competent, the reports of continuity of symptomatology are not credible in light of the other evidence of record.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (finding Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence).  So the Board finds the more probative evidence indicates there has not been continuing symptoms since service.


In light of the foregoing, a preponderance of the evidence is against the claim for service connection for a low back disorder.  Therefore, the benefit-of-the-doubt does not apply in this instance.  See Gilbert, supra.


ORDER

Service connection for status post right finger fracture with decreased mobility and osteoarthritis is granted.

Service connection for a low back disorder is denied.


REMAND

The VA physician who provided the March 2014 VA opinion failed to offer one regarding whether the claimed sciatica disability is related to service.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Therefore, this matter must be remanded.  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Return the clams file to the QTC physician that offered the March 2014 opinion for a supplemental nexus opinion.  If he is not available, the claims file should be given to another physician for review and an opinion.

The physician must opine as to whether the Veteran's sciatica is at least as likely as not (50% or greater probability) related to his service, to include the wear and tear that occurred while playing contact sports in the military.

The physician must provide a complete explanation of rationale for the opinions offered.

2.  Ensure the above directed development is completed.  If the physician's report does not contain adequate responses to the remand directive then it must be returned to the physician for corrective action.

3.  Then, readjudicate the remaining claim on appeal in light of all pertinent evidence and legal authority.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations and afford them the appropriate timer period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2013).

______________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


